           Case 7:18-mc-00268-NSR Document 23 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                       Case No. 7:18-mc-00268 (NSR)
 DMCA Section 512(h) Subpoena to
 YOUTUBE (GOOGLE, INC.)


           REPLY DECLARATION OF MALCOLM SEYMOUR IN SUPPORT OF
           MOTION TO QUASH SUBPOENA AND PROCEED ANONYMOUSLY

I, Malcolm Seymour, under penalty of perjury declare as follows:

          1.    I am a principal with the law firm of Foster Garvey and counsel in this action to the

anonymous John Doe movant (“Movant”).

          2.    I respectfully submit this reply declaration in further support of Movant’s motion

(the “Motion”) (1) to quash the subpoena (the “Subpoena”) issued by order of the Court dated June

19, 2018 and (2) in the alternative, for leave to proceed anonymously.

          3.    Respondent Watch Tower Bible and Tract Society of Pennsylvania (“Watchtower”)

has called into question some of the factual assertions made by proxy in my initial declaration in

support of the Motion. I have requested clarification from the Movant regarding these disputed

matters, who has provided me with further explanation and clarification.

          4.    I have asked Movant to reduce these explanations to a declaration of his own, which

he has done. The purpose of this reply declaration is to certify that the accompanying John Doe

declaration is subscribed by my client, the anonymous individual whose YouTube video is the

subject of the Motion and the instant proceeding.

//

//

//



                                                 -1-
FG:11320249.1
           Case 7:18-mc-00268-NSR Document 23 Filed 11/10/20 Page 2 of 2




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.

Executed on: November 10, 2020



                                          /s/ Malcolm Seymour
                                              Malcolm Seymour, Esq.




                                            -2-
FG:11320249.1
